Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
        This office action is based on the decision of the Board of Appeal and Interference rendered on 4/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menard US Patent Application Publication 20020183308 in view of Scalisi Scalisi US Patent 8780201.

           Regarding claims 2: Menard discloses the basic conventional components of a standard garage door.
Figure 1 of Menard illustrates a schematic of a residential garage door opener and is reproduced below,

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale


Figure 1 shows the parts of a garage door including a motor connected to a door (not shown), a wireless receiver electronically connected to a pushbutton switch, and a wireless remote control.

Menard discloses a system and method which allows remote control and management of a single or multiple door openers using a wired or wireless communication device (see ¶ 9). Menard discloses a door (e.g., a garage door) that comprises an electric motor that provides the force to open and close the garage door (see Fig. 1; ¶¶   4-7, 9, 69). Menard discloses a switch is wired to the power unit. The switch is often mounted on a wall adjacent to a service door to the garage. In addition to switch, power unit can be operated using a remote control/communication device. The remote control/wireless communication device includes a wireless transmitter that broadcasts a signal to power unit. The remote control/wireless 
Menard discloses that the wireless communication device may be a cellular telephone, a pager, a personal digital assistant, a computer, or other device that communicates using a network (see ¶¶ 9, 29, 38). Menard discloses that the transceiver may include a BLUETOOTH® transceiver in order to communicate with the wireless communication device (e.g., cellular telephone) (see Figs. 3, 4;  ¶¶  26-29, 38, 41).

Furthermore, the board took judicial notice4 of the fact that an ordinarily skilled artisan would have recognized that garage door components such as wireless remote controllers and pushbutton switches, doors, wireless transmitters/receivers, and motors were well-known. This fact is supported by (i) intrinsic evidence (Appellant’s Admitted Prior Art in the Specification, see Fig. 1; Spec. ¶¶ 3-5); (ii) extrinsic evidence in the form of prior art patent references; and (iii) case precedent. We address the supporting evidence in turn:

4 “Judicial notice permits proof by evidence to be dispensed with where common knowledge supports the truth of a proposition. Judicial notice also may be taken of facts though they are neither actually notorious nor bound to be judicially known, yet they would be capable of such instant and unquestionable demonstration, if desired, that no party would think of imposing a falsity on the tribunal in the face of an intelligent adversary.” In re Knapp-Monarch Company, 296 F.2d 230, 232 (CCPA 1961); see also In reAhlert, 424 F.2d 1088, 1091 (CCPA 1970) (explaining that “the Patent Office appellate tribunals, where it is found necessary, may take notice of facts beyond the record which, while not generally notorious, are capable of such instant and unquestionable demonstration to defy dispute.”).









           Appellant’s Specification discloses standard garage door opener components similar to Menard as being known at the time of the filing of Appellant’s Specification. Appellant admits as prior art a garage having a standard garage door that is raised and lowered via an electric motor, along with a pushbutton and a handheld wireless transmitter (see Fig. 1; Spec ¶¶ 3-5, 26, 29-31). As indicated supra, Appellant recognizes that:

           [Appellant’s] FIG. 1 illustrates a prior art garage 10 having a standard garage door 12 that is raised and lowered via an electric motor 14 suspended above the garage 10 and at a terminal end of a track 16. The electric motor 14 moves a carriage 18 via a chain, cable or other like means, along the track, the carriage 18 connected to an arm 20 attached to the garage door 12. As the carriage 18 moves along the track 16 toward the electric motor 14, the garage door 12 is raised. Likewise, as the carriage moves along the track 16 away from the electric motor, the garage door 12 is lowered. Edges of the garage door 12 may follow side tracks, such as side track 22 to ensure alignment of the garage door 12 as it is raised and lowered.

            Typically, the electric garage door 12 has a pushbutton 24 that may be hardwired to the electric motor 14 or wirelessly connected to the electric motor 14. Typically, the pushbutton 24 is mounted to the wall of the garage 10 so that a user has easy access thereto when he or she enters the garage 10 through garage door 26. When the pushbutton 24 is pressed, a signal is sent to the electric motor 14 to raise or lower the garage door 12, depending on its initial position.

          In addition, users typically have a handheld wireless transmitter (not shown) that the user may carry that may wirelessly send a signal to the electric motor 14 to raise or lower the garage door 12 depending on its position. As noted above, these handheld wireless transmitters may be easily lost, misplaced, damaged and/or stolen.


(II)    Extrinsic Evidence
           The Menard garage door components (along with the Appellant’s cited prior art) are conventional components that are also taught, for example, in (1) a 1924 Car-Door-Operating Mechanism (see Hynes (US 1,499,735; issued July 1, 1924) (see Figure 1 and accompanying description); and (2) Fitzgibbon (US 7,224,275 B2; issued May 29, 2007) (col. 3, 1.27-col. 4,1.4 (explaining the conventional components of a garage door, and adding “and is generally well understood in the art”); Figs. 1, 2 (showing the conventional garage door components)).

(III)    Case Precedent

             In a recent case, Chamberlain Group, Inc. v. Techtronic Industries Co. Ltd., 2018-2103, 2018-2228, slip. op. 9-10 (Fed. Cir. Aug. 21, 2019), dealing with a movable barrier (i.e., garage door) and controller (i.e., opener and motor) having wireless control, the Court of Appeals for the Federal
Circuit found certain elements of a wireless garage door system to be well-known, understood, and conventional. In Chamberlain Group, the Court found that “[t]he specification describe each individual element of the asserted claims—including the controller, the interface, and the wireless data transmitter—
           Thus, it is well-settled that at the time of the filing of Appellant’s application, an ordinarily skilled artisan would have recognized that garage door components such as wireless remote controllers with pushbutton switches, doors, wireless transmitters/receivers, and motors were well-known in the prior art.
          Menard does not explicitly teach that the wireless communication device that the user uses to interact with the system (e.g., open the garage door) comprises a mobile application (“app”) designed to run on smartphones/tablet computers/computing devices that allows a person to open a garage door by interacting with the application.
          Scalisi, however, in an analogous art, teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10, 11. 48-64; col. 32, 11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a garage) (col. 10,11. 48-64; col. 32,11. 60-67). Furthermore, the application comprises a security code, wherein entering the security code into the application activates the application for use by a user (col. 17, 1. 59-col. 18, 1. 2). In addition, the wireless receiver of the security system comprises a changeable PIN (personal identification number) allowing the administrator to add/delete a computing device (Fig. 24; col. 14,11. 53-67; col. 18,11. 1-2; col. 19,11. 31-33; col. 32,11. 32-67). Finally, Scalisi teaches granting access when the embedded security code of the Bluetooth signal matches the changeable PIN of the wireless receiver (Fig. 24; col. 19, 11. 13-34; col. 18, 11. 1-2).5

5 The Specification explains that:

            The app on the smart device 50 may present a user with a simple interface for pairing the smart device 50 with the receiver 52 using the Bluetooth wireless protocol. To aid in the security of the app and the receiver, the user may be presented with a security code that he or she may be required to enter to access the app and to control the function of a garage door via the app.
Thus, even if the smart device 50 falls into the wrong hands, a would-be thief would be required to know the security code to access the app. Simply having the smart device 50 would be of no benefit without also knowing the security code. Of course, any other security means may be utilized to ensure that the app is not used by the wrong people, including PINs, biometric security features, such as fingerprint scanners, retina scanners, or other like security means.










             Based on the above disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Menard with the teaching and suggestions of Scalisi, to teach or suggest a mobile smart device using an app and icon to activate a motor, wherein the mobile smart device is selected from the group consisting of a smart phone and a tablet computer, because in most cases, a user must use either the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface. However, if the remote control is unavailable, then the user is inconvenienced and forced to use other means to open the door (i.e., an alternate door) (see Menard 3; see also Spec. ¶  5).


      Regarding claim 3, Menard teaches the door is a garage door (paragraph 022).
       Regarding claim 4, Menard is silent on teaching the application comprises a security code, wherein entering the security code into the application activates the application for use by a user. Scalisi in an analogous art teaches the use of (i) a computing device to wirelessly communicate with a garage door 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Menard as disclosed by Scalisi because such modification allows the user to use various wireless devices to control the operation of the garage door without solely relying on the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface for operating the garage door. The security code further increases the security of garage operation by limiting access to only the individuals in possession of the security code.
      
        Regarding claim 5, Menard teaches the pushbutton switch is disposed on a wall near the door (paragraph 06).

       Regarding claim 6, Menard teaches the door is a garage door for a garage and the pushbutton switch is mounted on a wall of the garage (paragraph 06,022).

           Regarding claim 7, Menard teaches the system include multiple garage door opener and further teacher providing access to multiple  users to enable each user to use their cellular phone to control the garage door opener (paragraph 071-073). The provision of access to multiple users to enable each user to use their cellular phone to control the garage door opener indicates the use of a second smart mobile 
         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Menard with the teaching and suggestions of Scalisi, to teach or suggest a mobile smart device using an app and icon to activate a motor allows the user to use various wireless devices to control the operation of the garage door without solely relying on  the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface for operating the garage door.

 



       Regarding claim 8, Menard teaches a system for controlling one or more doors comprising:

a controller (120) comprising a wireless receiver electrically connected to the
motor (paragraph 025-026);
Menard discloses a system and method which allows remote control and management of a single or multiple door openers using a wired or wireless communication device (see ¶ 9). Menard discloses a door (e.g., a garage door) that comprises an electric motor that provides the force to open and close the garage door (see Fig. 1; ¶¶   4-7, 9, 69). Menard discloses a switch is wired to the power unit. The switch is often mounted on a wall adjacent to a service door to the garage. In addition to switch, power unit can be operated using a remote control/communication device. The remote control/wireless communication device includes a wireless transmitter that broadcasts a signal to power unit. The remote control/wireless communication device notifies the user of door position, presents control options to user, and receives user selection (see Fig. 1; ¶¶  6-7, 9, 69).
Menard discloses that the wireless communication device may be a cellular telephone, a pager, a personal digital assistant, a computer, or other device that communicates using a network (see  ¶¶ 9, 29, 38). Menard discloses that the transceiver may include a BLUETOOTH® transceiver in order to communicate with the wireless communication device (e.g., cellular telephone) (see Figs. 3, 4;  ¶¶  26-29, 38, 41).
          Menard teaches the system include multiple garage door opener and further teacher providing access to multiple  users to enable each user to use their cellular phone to control the garage door opener (paragraph 071-073). The provision of access to multiple users to enable each user to use their cellular phone to control the garage door opener indicates the use of a second smart mobile device.

          Menard does not explicitly teach that the wireless communication device that the user uses to interact with the system (e.g., open the garage door) comprises a mobile application (“app”) designed to 
          Scalisi, however, in an analogous art, teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10,11. 48-64; col. 32,11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a garage) (col. 10,11. 48-64; col. 32,11. 60-67). Furthermore, the application comprises a security code, wherein entering the security code into the application activates the application for use by a user (col. 17,1. 59-col. 18,1. 2). In addition, the wireless receiver of the security system comprises a changeable PIN (personal identification number) allowing the administrator to add/delete a computing device (Fig. 24; col. 14,11. 53-67; col. 18,11. 1-2; col. 19,11. 31-33; col. 32,11. 32-67). Finally, Scalisi teaches granting access when the embedded security code of the Bluetooth signal matches the changeable PIN of the wireless receiver (Fig. 24; col. 19, 11. 13-34; col. 18, 11. 1-2).

















             It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Menard with the teaching and suggestions of Scalisi, to teach or suggest a mobile smart device using an app and icon to activate a motor, wherein the mobile smart device is selected from the group consisting of a smart phone and a tablet computer, because in most cases, a user must use either the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface. However, if the remote control is unavailable, then the user is inconvenienced and forced to use other means to open the door (i.e., an alternate door) (see Menard  3; see also Spec. ¶  5).


       Regarding claim 9, Menard teaches the door is a garage door (paragraph 022).

            Regarding claim 10, Menard is silent on teaching the application comprises a security code, wherein entering the security code into the application activates the application for use by a user. Scalisi in an analogous art teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10, 11. 48-64; col. 32, 11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a garage) (col. 10,11. 48-64; col. 32,11. 60-67). Furthermore, the application comprises a security code, 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Menard as disclosed by Scalisi because such modification allows the user to use various wireless devices to control the operation of the garage door without solely relying on the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface for operating the garage door. The security code further increases the security of garage operation by limiting access to only the individuals in possession of the security code.


       Regarding claim 11, Menard teaches the system include multiple garage door opener and further teacher providing access to multiple  users to enable each user to use their cellular phone to control the garage door opener (paragraph 071-073). The provision of access to multiple users to enable each user to use their cellular phone to control the garage door opener indicates the use of a second smart mobile device. Menard is silent on teaching an application resident on a second mobile smart device comprising an icon visible on a screen of the second mobile smart device representing a pushbutton switch, wherein activating the icon on the screen of the second mobile smart device sends a second Bluetooth signal from the second mobile smart device to the receiver. Scalisi et al. in an analogous art teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10, 11. 48-64; col. 32, 11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a garage) (col. 10,11. 48-64; col. 32,11. 60-67). Scalisi et al. teaches the computing device include smartphones, tablet computers 

         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Menard with the teaching and suggestions of Scalisi, to teach or suggest a mobile smart device using an app and icon to activate a motor, wherein the mobile smart device is selected from the group consisting of a smart phone and a tablet computer, because in most cases, a user must use either the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface. However, if the remote control is unavailable, then the user is inconvenienced and forced to use other means to open the door (i.e., an alternate door) (see Menard 3; see also Spec. ¶  5).



	Regarding claims 12-13, Menard teaches multiple garage doors are connected to the garage door control system and teaches a second motor connected to a second door (paragraph 071-073) and also teaches multiple doors are connected to a single controller (paragraph 071). Menard teaches each garage door has an individual door opener (paragraph 071). Menard teaches programming the system to allow a user to use a cellular phone to control and monitor each garage door (paragraph 072). Menard is silent on teaching the wireless receiver receive a third Bluetooth signal from a third mobile smart device. 
Scalisi et al. in an analogous art teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10, 11. 48-64; col. 32, 11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a 


         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Menard with the teaching and suggestions of Scalisi, to teach or suggest a mobile smart device using an app and icon to activate a motor, wherein the mobile smart device is selected from the group consisting of a smart phone and a tablet computer, because in most cases, a user must use either the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface. 


            Regarding claim 14, Menard discloses a system and method which allows remote control and management of a single or multiple door openers using a wired or wireless communication device (see ¶ 9). Menard discloses a door (e.g., a garage door) that comprises an electric motor that provides the force to open and close the garage door (see Fig. 1; ¶¶   4-7, 9, 69). Menard discloses a switch is wired to the power unit. The switch is often mounted on a wall adjacent to a service door to the garage. In addition to switch, power unit can be operated using a remote control/communication device. The remote control/wireless communication device includes a wireless transmitter that broadcasts a signal to 
Menard discloses that the wireless communication device may be a cellular telephone, a pager, a personal digital assistant, a computer, or other device that communicates using a network (see  ¶¶ 9, 29, 38). Menard discloses that the transceiver may include a BLUETOOTH® transceiver in order to communicate with the wireless communication device (e.g., cellular telephone) (see Figs. 3, 4;  ¶¶  26-29, 38, 41).


          Menard does not explicitly teach that the wireless communication device that the user uses to interact with the system (e.g., open the garage door) comprises a mobile application (“app”) designed to run on smartphones/tablet computers/computing devices that allows a person to open a garage door by interacting with the application.
          Scalisi, however, in an analogous art, teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10, 11. 48-64; col. 32, 11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a garage) (col. 10,11. 48-64; col. 32,11. 60-67). Furthermore, the application comprises a security code, wherein entering the security code into the application activates the application for use by a user (col. 17, 1. 59-col. 18, 1. 2). In addition, the wireless receiver of the security system comprises a changeable PIN (personal identification number) allowing the administrator to add/delete a computing device (Fig. 24; col. 14,11. 53-67; col. 18,11. 1-2; col. 19,11. 31-33; col. 32,11. 32-67). Finally, Scalisi teaches granting access when the embedded security code of the Bluetooth signal matches the changeable PIN of the wireless receiver (Fig. 24; col. 19, 11. 13-34; col. 18, 11. 1-2).




             It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Menard with the teaching and suggestions of Scalisi, to teach or suggest a mobile smart device using an app and icon to activate a motor, wherein the mobile smart device is selected from the group consisting of a smart phone and a tablet computer, because in most cases, a user must use either the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface. However, if the remote control is unavailable, then the user is inconvenienced and forced to use other means to open the door (i.e., an alternate door) (see Menard 3; see also Spec. ¶  5).

         Regarding claim 15, Menard teaches the first door is a garage door (paragraph 022).
        Regarding claim 16, Menard teaches the second door is a garage door (paragraph 022,071-072).
        Regarding claim 17, Menard teaches the system include multiple garage door opener and further teacher providing access to multiple  users to enable each user to use their cellular phone to control the garage door opener (paragraph 071-073). The provision of access to multiple users to enable each user to use their cellular phone to control the garage door opener and therefore for a second user to use his/her cellular phone to control the garage door. Menard is silent on teaching the application comprises a security code, wherein entering the security code into the application activates the application for use by a user. Scalisi in an analogous art teaches the use of (i) a computing device to wirelessly communicate with a garage door opener to open a garage door (col. 31,11. 25-33; col. 32,11. 60-67; col. 10,11. 42-64); and (ii) a Bluetooth wireless signal (col. 12,11. 39-42; col. 10,11. 26-40). Scalisi also discloses that app software resident on the smart device/smartphone/tablet computer (i.e., computing device) comprises an icon visible on a screen of the smart device representing a pushbutton switch (col. 10, 11. 48-64; col. 32, 11. 60-67). Scalisi further teaches that activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver, which causes a certain action to occur (e.g., open a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Menard as disclosed by Scalisi because such modification allows the user to use various wireless devices to control the operation of the garage door without solely relying on the proprietary remote control encoded for use with the particular opener or the wired button usually affixed to a wall surface for operating the garage door. The security code further increases the security of garage operation by limiting access to only the individuals in possession of the security code.
      




           

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683                                      

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683